Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered..   Claims 18-20 are new.  Claims 1-20 are presented for examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/15/22,  8/15/22, 11/17/22 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9, 11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bednarek et al. (2015/0227890 A1), in view of Kashi et al. (2016/0300187 A1), in view of Palaniappan et al. (US10332066 B1), in further view of Kong. et al. (9,171,278 B1).
Re-claim 1, Bednarek et al. teach a package delivery system, comprising:
-at least one optical sensor disposed in a holding area for an item and configured to collect images of packages awaiting delivery within the holding area (see e.g. paragraph 0174 -Image acquisition--A digital image is produced by one or several image sensors, which, besides various types of light-sensitive cameras, include range sensors, tomography devices, radar, ultra-sonic cameras, etc. 
-a light source; and -a computing system coupled to the at least one optical sensor and to the light source, 
 (see e. g. paragraph 0372 -- The ITEM LOCATION GUIDANCE ENGINE 388 works in conjunction with signals received from hardware 399 within the store and also includes software for generating signals to the store to activate and control item location guidance equipment. For example, the shelves in the store may include visual or audio beacon indicators to indicate a specific location within the store where a list item may be found. Thus for example, when the user selects a particular list item, a signal is sent from the user's scanner or smart device to the location guidance engine running on a processor and the location guidance engine determines the precise location within the aisle of the selected item and then sends a signal that causes a video or audio location signal (beacon). In one embodiment, the shelves in the store are equipped with LED lights and the light nearest the selected item can be illuminated as a "beacon" to guide the user to the location where the desired item can be found.
Bednarek et al. anticipate -to identify individuals for delivering a given package in the holding area to a corresponding package recipient, (see e.g. paragraph 0372 -The DRIVER ORDER and DELIVERY ENGINE [DODE] can also be initiated to calculate the payment to be earned by making the deliveries as planned.)
Bednarek et al. do not explicitly teach the limitations as claimed.
However, Kashi et al. teach –
to provide access to the holding area for the selected individual (see e.g. paragraph
(see e.g. paragraph 0106 -The system can also be used to facilitate the creation of an access code for a delivery person and ensure a corresponding compartment of the device is updated to accept such access code. As such, the system is an integral part of the disclosed devices and facilitates device operations and tasks);
0007 -an access component is configured to unlock the first subset of doors of the set of doors based on a set of authorization credentials that facilitates temporary access or continual access to a first subset of storage components of the set of storage components corresponding to the first subset of doors)
using the images collected by the at least one optical sensor, to confirm that the selected person took the given package from the holding area   (see, e.g. paragraphs 0095 - the device can send an audio or video recording of a transaction (e.g., delivery, pick-up, access to a storage compartment by a non-owner user, attempted theft, etc.) as recorded by cameras and microphones installed within or on the encasing of the device (e.g., on top of the device) and inside the compartments).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Bednarek et al., and include the steps cited above, as taught by Kashi et al., in order to ensure safe and secure storage of delivery items (see e.g. paragraph 0140).
Bednarek et al., in view of Kashi et al., do not explicitly teach the limitations as claimed.
However, Palaniappan et al. teach 
--at least one optical sensor disposed in a holding area for an item and configured to collect images of packages awaiting delivery within the holding area, including images of a movement and position of the packages before, during, and after the delivery within the holding area;
(see e. g. col. 3, lines 47-52 -- For example, changes in the image data acquired by a camera or optical sensor array may provide information indicative of an activity such as the movement of a hand at or near the inventory location.)
col. 6, lines 17-22 - For example, the inventory locations 114 may contain weight sensors 120(6) to acquire weight data of items 104 stowed therein, cameras to acquire images of picking or placement of items 104 on shelves, optical sensor arrays to detect shadows of the user's 116 hands at the inventory locations 114, and so forth. In another example, the facility 102 may include cameras 120(1) to obtain images of the user 116 or other objects in the facility 10)
--the computing system including a processor, memory, and executable code stored on the memory, the memory being configured to store records of the packages within the holding area,
(see e. g. col. 13, lines 50-55; col. 19, lines 21-30 The inventory management system 122 may use the data acquired by the weight sensors 120(6) to identify an object, determine a change in the quantity of objects, determine a location of an object, maintain shipping records, and so forth.)
--the processor being configured, by executing the executable code, to track the movement and position of the packages within the holding area based on the images collected by the at least one optical sensor and package identification information, which includes performing a threshold detection process to search for detect a change at a location of the holding area after an initial positioning of a given package accounting for a movement or a change in position of the given package at the holding area.
(see e. g. col. 19, lines 21-30 40-42 --For example, the inventory management module 324 may track items 104 between different inventory locations 114, to and from the totes 118, and so forth.
col. 3, lines 47-52 -- For example, changes in the image data acquired by a camera or optical sensor array may provide information indicative of an activity such as the movement of a hand at or near the inventory location.)
Claims 1, 2 --access image data acquired by the camera; -determine, using the image data, one or more of addition or removal of the type of item to the one of the plurality of partitioned areas; 
Col. 24, lines 40-42-  For example, the processing module 328 may access threshold data 332 and generate binary image data 432 from the image data 422.
Col. 37, lines 42-44 -As described above, the time during which the image data 422 is unchanging or experiences changes less than a threshold value may be deemed to be a stable state 1004. 
Col. 46, lines 3-5 - For example, a threshold time may be specified, within which the image data 422 and the weight data 126 are to have been acquired to be considered.)
Col. 29, lines 46-50; The item data 136 may provide information about an individual item 104, while the interaction data 340 may comprise information about one or more of the items 104 that may be undergoing some change, such as movement from the inventory location 114 to the tote 118.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Bednarek et al., in view of Kashi et al., and include the detection of movement and position of the package using image collected, as taught by Palaniappan et al., because by using the sensor data, the inventory management may track the location of objects within the facility, movement of the objects, or provide other functionality. Objects may include, but are not limited to, items, users, totes, and so forth. For example, a series of images acquired by the camera may indicate removal by the user of an item from a particular location on the inventory location and placement of the item on or at least partially within the tote ( see e.g. col. 7, lines 4-13).
Bednarek et al., in view of Kashi et al., in view of Palaniappan et al., do not explicitly teach the limitations as claimed.
However, Kong. et al. teach --to control the light source to project a beam of light at a location in the holding area of the given package within a field of view of the at least one optical sensor to identify the given package for the selected person and to direct the selected person to find the given package within the holding area, (see e.g. col. 10, lines 43-48; col. 22, lines 31-33 - In some embodiments, item image finder 312 may analyze feedback from images gathered while the laser or other illumination is being projected into the field of view of the image capture device. For example, laser and image-enabled device 110 may project a laser beam and capture an image of the position that the laser beam illuminates at the same time. ---The laser and image-enabled system may then project the illumination onto the position of the unit of the item to assist the agent with a picking or stowing operation.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Bednarek et al., in view of Kashi et al., in view of Palaniappan et al., and include the steps cited above in order to assist the agent with a picking or stowing operation by communicating data to a laser and image-enabled system to initiate projection of illumination upon a position of a unit of an item col. 22, lines 35-33).


Re-claims 2, 3, Bednarek et al., do not explicitly teach the following limitations.
However, Kashi et al. teach a package delivery system, wherein the memory further stores a database of persons authorized to take packages from the holding area for transport to the package recipient (see e.g. paragraphs 0088, 0089- the compartment can possess extra security such as a requirement to input a restricted access code for particular users (e.g., a code for delivery personnel, package owner, etc.). In an aspect, the restricted access code can only be valid after a particular user accesses the storage compartment. -- the access code can employ a matching element that matches a photo of the user requesting access to the controlled substance compartment, where the photo is matched to an identifying image (e.g., stored at a database) and based on a match, the user is permitted to access the compartment).- wherein the computing system is further configured to notify the package recipient when the selected individual has taken the given package from the holding area (see e.g. paragraphs 0095, 0138 - the device can send an audio or video recording of a transaction (e.g., delivery, pick-up, access to a storage compartment by a non-owner user, attempted theft, etc.) as recorded by cameras and microphones installed within or on the encasing of the device (e.g., on top of the device) and inside the compartments. As such, notifications based on usage or transactions associated with the device can be sent to users via text, voice, email, sound, and/or visual messages. –pick up notifications).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Bednarek et al., and include the steps cited above, as taught by Kashi et al., in order to maximize delivery efficiency, minimize consumer interaction (see e.g. paragraph 0140).



Re-claims 6, 7, 8, 9, 11, Bednarek et al., in view of CLARKE et al., in view of Palaniappan et al., do not teach the limitations as claimed.
However, Kashi et al. teach a package delivery system, wherein the computing system is configured to provide a code to the selected individual to provide the access to the holding area; wherein the computing system is configured to transmit the code to a mobile device associated with the selected individual (see e.g. paragraph 0106 -The system can also be used to facilitate the creation of an access code for a delivery person and ensure a corresponding compartment of the device is updated to accept such access code. As such, the system is an integral part of the disclosed devices and facilitates device operations and tasks);
 and to automatically verify identification when the mobile device is used to submit the access code to the computing system to access the holding area (see e.g. paragraphs 0112, 0141- Permission component 620 can receive an access code input into the device (e.g., using an interface component 140 or a user device 150) and verify the validity of the code as well as authenticate the user or user device sending the code. --comparing and/or validating the scanned name or address against the pre-loaded authorized addresses on the device or a database, selecting a locker of adequate size or placing package into a pre-selected compartment size (as per scheduling component), storing the package and closing the door, notify the user or customer that a package has arrived.) 
The Examiner notes although Kashi et al. do not explicitly teach providing the code to the selected individual, it is apparent that since the device creates the code and in turn receives the code for access to the area, at some point, it is provided to the individual.
Kashi et al. further teach a package delivery system, further comprising an optical reader; wherein the access code is an optical verification code, and the optical reader is configured to read the optical verification code displayed on a screen of the mobile device (see e.g. paragraphs 0064, 0141 -In a non-limiting example embodiment a delivery person can use the smart mailbox in the following manner: enter a passcode in the smart mailbox device, scan an address using a camera on a smart device (and provide additional information if necessary such as entering a company name, choosing an employee name); ---wherein the optical verification code is one of a barcode and a QR code (see e.g. paragraph 0142). ---- wherein the computing system is further configured to notify personnel responsible for managing the holding area that the selected individual has taken the given package from the holding area (see e.g. paragraphs 0138, 0139).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Bednarek et al., in view of CLARKE et al., in view of Palaniappan et al., and include the steps cited above, as taught by Kashi et al., in order to ensure safe and secure storage of delivery items (see e.g. paragraph 0140).

Re-claim 13, Bednarek et al., teach a package delivery system, wherein the computing system is further configured to filter the list of packages geographically (see e.g. paragraph 0126) 

Re-claims 14, 15, 16, 17, Bednarek et al., do not teach the limitations as claimed.
However, Kashi et al. teach a package delivery system wherein the computing system is further configured to provide the selected individual with proof of authorization to remove the given package from the holding area;--- wherein the proof of authorization includes at least one of a paper receipt and a digital receipt (see e.g. paragraphs 0138); --wherein the at least one optical sensor is further configured to dynamically capture an image of the selected individual taking the given package from the holding area for proof of removal of the given package from the holding area (see e.g. paragraphs 0141, 0142-In a non-limiting example embodiment, the notification mechanism can occur as per the following: a text or e-mail message is sent to a smart mailbox owner that a package has arrived, the message includes a link to a QR code and passcode, the customer scans the code on a camera (or enters a passcode if scan is not possible), the locker opens to retrieve the package, the deliverer receives a notification that the package was retrieved by the owner.)
a package delivery system wherein the at least one optical sensor includes a plurality of cameras (see, e.g. paragraphs 0095 - the device can send an audio or video recording of a transaction (e.g., delivery, pick-up, access to a storage compartment by a non-owner user, attempted theft, etc.) as recorded by cameras and microphones installed within or on the encasing of the device (e.g., on top of the device) and inside the compartments).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Bednarek et al., and include the steps cited above, as taught by Kashi et al., in order to ensure safe and secure storage of delivery items (see e.g. paragraph 0140).

Claim 18 recites similar limitations as claim 1 and is therefore rejected under the same arts and rationale.

Re-claim 19, Bednarak et al. teach a package delivery system wherein the processor is further configured to communicate with an interactive virtual reality (VR) or augmented reality (AR) software program to direct the identified individual to find the given package within the holding area (see e.g. paragraph 379 - Thus, a user looking for a particular list item approaches a video display panel, initiates the store guidance engine, selects a list item on their handheld device to send a signal received by the store guidance engine, the store guidance engine queries the inventory engine to ascertain the location of the selected item and generate a display providing directions within the store. The use of a separate video display panel is optional since directions to the selected items could be provided on the hand held device itself, but the video display panel may allow a more interactive experience such as a virtual customer service agent.)


Claims 4, 5, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Bednarek et al. (2015/0227890 A1), in view of Kashi et al. (2016/0300187 A1), in view of Palaniappan et al. (US10332066 B1), in further view of Kong. et al. (9,171,278 B1), in view of CLARKE et al. (2016/0335593 Al).

Re-claims 4, 5, Bednarek et al., in view of Kashi et al., in view of Palaniappan et al., in further view of Kong. et al. do not teach the limitations as claimed.
However, CLARKE et al. teach package delivery system, wherein the computing system is further configured to receive from the package recipient a confirmation of receipt of the given package (see e.g. paragraphs 0079, 0080, 0083 ---receiving confirmation of the receipt/delivery of the shipment at the drop-off point. 0080, 0083- the TCIS monitoring for a second confirmation of completion of the shipment at the drop-off point and feedback from the receiver of the shipment and the carrier; 
-a package delivery system wherein the computing system is further configured to compute an amount of the time between removal of the given package from the holding area and receipt of the given package by the package recipient.(see e.g. paragraphs 0078, 0110, 0112, 0117, 0119 - comparing shipping data related to the shipment, including data from among length of time to complete shipment. -- real time tracking of carriers. -- In one embodiment, sensed data can be utilized to determine estimated time of arrival (ETA) of the cargo/equipment at the delivery address, which may be deduced based on road conditions and other received data from available sources, such as traffic reports.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Bednarek et al., in view of Kashi et al., in view of Palaniappan et al., in further view of Kong. et al., and include fee offering and selection of the individual, as taught by CLARKE et al., for general evaluation (see e.g. paragraph 0047).

Re-claim 12, Bednarek et al., in view of Kashi et al., in view of Palaniappan et al., in further view of Kong. et al., do not teach the limitations as claimed.
However, CLARKE et al. teach package delivery system, wherein the computing system is further configured to display a list of the packages within the holding area and associated fees and addresses for delivering the packages to corresponding package recipients (see e.g. paragraph 0056, 0068 -Referring again to FIG. 2 and with further reference to FIGS. 3, 4, and 7, according to one embodiment, in response to receiving an input for a list view of the available shipments, the processor presents a second carrier-view UI listing each of the available shipments along with an associated opportunity cost for each available shipment. In one embodiment, a ranked listing of the available shipments can be triggered by one of a user selection or a default setting of the second carrier-view UI. As shown by FIG. 7, second carrier-view UI presents a list of the available shipments along with most of the details related to that shipment as may be required by the carrier. The carrier is able to select one of the shipments to either counter the price 716 or accept the offer and request a contract 720. The selection may be based on the relative ranking of each shipment, which may be tied to a corresponding ranking of the shipper. --- This aspect is important for specialized products, such as those perishable products and products requiring refrigeration, for example. Method 1100 then includes presenting, within the carrier-view UI, a location of each of the at least one available shipment (block 1112), and providing, for each available shipment, additional details associated with that shipment including the total number of empty miles and a price being offered by an associated shipper for completion of the shipment (block 1114).)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Bednarek et al., in view of Kashi et al., in view of Palaniappan et al., in further view of Kong. et al., and include a display of a list of the packages along with the associated fees and addresses for delivering the packages, as taught by CLARKE et al., in order to identify and select a best carrier and ensure successful completion of the shipments (see e.g. paragraph 0048).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bednarek et al. (2015/0227890 A1), in view of Kashi et al. (2016/0300187 A1), in view of Palaniappan et al. (US10332066 B1), in further view of Kong. et al. (9,171,278 B1), in view of Bong et al. (2004/0267640 A1)
Re-claim 10, Bednarek et al., in view of Kashi et al., in view of Palaniappan et al., in further view of Kong. et al., do not teach the limitation as claimed.
However, Bong et al. teach a package delivery system of claim 7, further comprising a radio-frequency (RF) receiver coupled to the processor and configured to receive the access code via an RF transmission from the mobile device, the RF transmission containing the access code ( see e.g. paragraph 0072 - Generally, a technician's ordered parts will be placed into one or more secure areas with the processor that controls the electronic locks that secure the doors to these areas programmed to open the locks upon the entry of a proper passcode. In some instances, the passcode may be, for example, a technician's employee number or an assigned personal identification number (PIN), or it may be the order number, a portion of the order number, or a combination of the order number. In other instances, the processor may respond to a passcode that is transmitted magnetically, by radio frequency, by infrared, optically, by electronic transmission, by sound or any other means to a data entry device that is capable of receiving the passcode and passing it to the processor where it is associated with one or more secure areas thereby allowing access to such areas.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Bednarek et al., in view of Kashi et al., in view of Palaniappan et al., in further view of Kong. et al., and include receiving the access code via an RF transmission from the mobile device , as taught by Bong et al., in order to enable an unattended facility to control and monitor access to their secure areas (see e.g. paragraph 0024).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bednarek et al. (2015/0227890 A1), in view of Kashi et al. (2016/0300187 A1), in view of Palaniappan et al. (US10332066 B1), in further view of Kong. et al. (9,171,278 B1), in view of Official Notice.( as evidenced by  Hileman et al. (20070073552 A1).

Re-claim 20, Bednarek et al., in view of Kashi et al., in view of Palaniappan et al., in further view of Kong. et al., do not teach a package delivery system of claim 1, wherein the holding area is part of a last mile delivery and the given package requires additional delivery to the package recipient.
However, Official Notice is taken that is well known in the art to deliver a package to a neighbor if the recipient is not available.   (see e.g. Hileman - The method enables a last mile of passenger drop-off or delivery to be efficiently reached, and gets the passenger or package to a location in close proximity to a destination for a preset or flat-fee charge. The method provides a financially feasible point-to-point or near point-to-point transportation service.
Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered, but are moot due to the revised rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627
December 12, 2022